Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 19, 2014

                                       No. 04-14-00531-CV

                  IN THE INT OF RVM, NM, MBRC, RABC AND SRRC,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-01410
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. The notice of appeal was filed on July 25, 2014. Appellants are represented on appeal by
retained counsel, Mr. Robert Gier. Appellants’ brief was originally due on October 6, 2014. On
October 3, 2014, Mr. Gier filed a request for an extension of time in which to file appellants’
brief, stating he had an active civil trial schedule. We granted an extension until October 20,
2014. On October 29, 2014, Mr. Gier requested a second extension, citing an active civil trial
schedule and a child’s respiratory difficulties. Mr. Gier expressly “agree[d] to not request any
additional extensions.” On October 31, 2014, we granted Mr. Gier an extension until November
10, 2014 and stated no further extensions of time would be granted.

        On November 18, 2014, Mr. Gier filed a third request for an extension, citing the active
trial schedule, a child’s respiratory difficulties, and the size of the record in this appeal. Again,
Mr. Gier expressly “agree[d] to not request any additional extensions.”

       Because this is an accelerated appeal of the trial court’s order terminating appellants’
parental rights, Rule 6.2 of the Texas Rules of Judicial Administration mandates that this appeal
be brought to final disposition within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. This mandated deadline cannot be re-set or extended by this court.

       We grant Mr. Gier’s request for an extension of time and he is hereby ORDERED to file
appellants’ brief no later than November 24, 2014. No further extensions of time will be
considered or granted, and if Mr. Gier fails to file appellants’ brief by November 24, 2014, this
appeal will be dismissed for want of prosecution.



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court